Citation Nr: 1009623	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1987 to September 
1991, followed by Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The greater weight of the competent and probative evidence is 
against a finding that the Veteran has a current diagnosis of 
PTSD.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 
3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In June 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the June 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the February 2007 rating decision and 
August 2008 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Roseburg VA Medical Center (VAMC), and the Veteran was 
afforded a VA examination in October 2006.  He contended in 
his September 2008 VA Form 9 that the October 2006 VA 
examination was inadequate, and requested a new examination.  
However, he has failed to provide any explanation as to why 
he believes the VA examination was inadequate, and, as 
discussed below, the Board finds that the VA examiner 
provided a thorough examination and report.  Thus, a new VA 
examination is not necessary to fulfill VA's duty to assist.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder."  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends he has a current diagnosis 
of PTSD that is related to active service.  Specifically, in 
his June 2006 PTSD questionnaire, he stated that he was part 
of a helicopter flight crew during Operation Desert Storm.  
During several of the flights he took, he flew over multiple 
Iraqi tanks and soldiers being blown up, and he saw the 
soldiers being badly burnt.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs do not show any symptoms or diagnosis of 
PTSD or any other mental disorder.  An April 1986 enlistment 
examination report is negative for any manifestation or 
history of mental disorders, as is a June 1992 Report of 
Medical Examination.  

Following separation from active service, the Veteran's 
Reserve medical records are also negative for any 
manifestation of a mental disorder.  There are no other post-
service treatment records that indicate the Veteran sought 
treatment for mental problems.  Indeed, in a November 2007 
VAMC treatment note, a brief psychiatric check was conducted 
and revealed that the Veteran was alert, oriented to person, 
place, and time, that his judgment and insight were good, his 
recent and remote memory was intact, and he had a normal mood 
and affect.  

The Veteran was afforded a VA examination in October 2006.  
The claims file was reviewed in the course of the 
examination.  The Veteran denied having any psychiatric 
treatment and reported not being on any psychotropic 
medications, either currently or in the past.  He said that, 
when he was in the Army he had been a crew chief for UH-
60/Blackhawk helicopters.  While in Iraq, he flew 1 to 2 
times per day for 3 to 4 days a week, with 100 hours of 
combat flight time.  He passed about 25 feet above the burned 
bodies that were on the ground below.  The Veteran rated his 
distress due to PTSD symptoms at a level of 3 out of 7 on 
good days, and at a 6 out of 7 on bad days, with about 70 
percent of his days being bad days in the past year.  In 
addition to distress, the Veteran reported that his 
nightmares caused additional stress and contributed to his 
migraine headaches. 

The Minnesota Multiphasic Personality Inventory (MMPI-2) was 
administered, and neither of the PTSD scales was elevated in 
the MMPI-2 profile.  Moreover, the examiner commented that 
the Veteran's MMPI-2 profile was not one typically associated 
with PTSD.  The examiner believed the Veteran to be sincere 
in reporting his PTSD symptoms.  However, it was difficult 
for the examiner to believe that brief exposure to burned 
bodies from a distance could produce a full-blown case of 
PTSD.  The MMPI-2 data also argued against a diagnosis of 
PTSD.  The examiner concluded that it was more likely than 
not that the Veteran did not have PTSD from his experiences 
in the First Gulf War.  The examiner indicated that the 
Veteran's lack of psychological mindedness might have 
something to do with his misleading self-report of his PTSD 
symptoms.  The Veteran did not have PTSD, but the examiner 
did assess a severe, recurrent, major depressive disorder 
that was unrelated to military service.  

Having reviewed the entire record, the Board finds that the 
weight of the competent evidence is against a finding that 
the Veteran has a diagnosis of PTSD in compliance with 38 
C.F.R. § 4.125(a). 

The Board has first ruled out presumptive service connection, 
as there is no evidence of any psychosis, as defined in 
38 C.F.R. § 3.384, either in service or within one year after 
separation from service. 

Next, the competent medical evidence does not establish a 
diagnosis of PTSD.  In finding that there is no PTSD 
diagnosis, the Board acknowledges that the record 
demonstrates some symptoms of PTSD.  However, merely some 
symptoms of PTSD are not enough to establish a diagnosis of 
PTSD for the purpose of establishing service connection.  See 
38 C.F.R. §§ 3.304(f) and 4.125(a).  Accordingly, based upon 
the competent medical evidence of record, the greater weight 
of the probative evidence is against a finding that the 
Veteran has a current diagnosis of PTSD.  As a result, the 
claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis may be negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, where the overall record 
fails to support a current diagnosis of the claimed 
disability, that holding is inapplicable.  

In addition to the competent medical evidence regarding the 
existence of a diagnosis, the Board has considered the 
Veteran's statements regarding his symptoms, and finds that 
neither the medical evidence nor his statements establish 
continuity.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his nightmares, 
depression, and other experienced symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, although the Veteran's nightmares, 
sleeplessness, and other symptoms are found to be capable of 
lay observation, the diagnosis of PTSD is not within the 
province of a layperson, and thus his statements to the 
effect that he has a diagnosis of PTSD do not constitute 
competent evidence.  In addition, his STRs show no evidence 
of symptoms of PTSD or any other mental disorders during his 
active military service.  Following service, there was no 
documentation of complaints or treatment for PTSD until 2006, 
15 years after separation from active duty.  While he is 
clearly sincere in his beliefs, in light of these factors, 
the Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for 15 
years following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, no formal diagnosis of PTSD has been made.  
Therefore, continuity of PTSD has not here been established, 
either through the competent medical evidence or through the 
Veteran's statements.

In addition to the foregoing, even if a PTSD diagnosis were 
established by the evidence, the Board finds that there is a 
lack of credible supporting evidence that one or more claimed 
in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 lists his Army military 
occupational specialty (MOS) as a tactical transport 
helicopter repairer, and shows that he received the Army 
Commendation Medal and Air Medal, among others.  In addition, 
the Veteran submitted certificates showing he received the 
Air Medal twice, including one for engaging in flight 
operations against an enemy of the United States during 
Operation Desert Storm.  The certificate states that the 
Veteran was instrumental in assaulting two infantry brigades 
into Iraqi territory to establish an operating base.  These 
medals indicate that the Veteran was in a theater of combat 
operations, but not necessarily that he was directly engaged 
in combat.  The service personnel records also show that he 
served in Saudi Arabia from September 1990 to April 1991.  
However, there is no indication as to whether he engaged in 
combat with the enemy.  Thus, the Board finds that the 
Veteran's personnel records do not establish that he was 
engaged in combat.  As a result, his statements as to any in-
service stressor(s) cannot be accepted without further 
corroboration through independent evidence.  Doran, supra. 

The Court of Appeals for Veterans Claims has held that it is 
the experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, that 
can constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").  Nevertheless, we acknowledge that 
the Veteran's decorated service in the Persian Gulf enhances 
his assertion of combat participation.  Even if the Board 
were to concede his claimed stressor events, however, the 
2006 VA examiner noted that the Veteran's claimed stressor of 
seeing burned bodies from a distance did not rise to the 
level of a stressor that would support a PTSD diagnosis.

In view of the foregoing, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


